Citation Nr: 0200502	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00 06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
post-traumatic stress disorder (PTSD) effective August 1, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1968.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The veteran filed a claim for increased compensation based on 
unemployability in July 1998.  The RO has not yet adjudicated 
this claim.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In December 1998, the RO notified the veteran of a 
proposal to reduce the evaluation for PTSD from 50 percent to 
30 percent based on a finding that the PTSD was in remission.

2.  The RO reduced the veteran's rating for PTSD to 30 
percent by rating decision dated in April 1999, effective as 
of August 1, 1999.

3.  At the time of the reduction, the veteran's PTSD had been 
rated as 50 percent or higher since June 1984, a period well 
in excess of 5 years.

4.  At the time of the reduction, the veteran continued to 
report symptomatology that was initially attributed to PTSD, 
including flashbacks, intrusive thoughts, nightmares, 
sleeplessness, anxiety, tension, and anger with somatic 
complaints.

5.  The record does not demonstrate that, at the time the RO 
reduced the 50 percent evaluation assigned the veteran's 
PTSD, there had been sustained material improvement in the 
PTSD.


CONCLUSION OF LAW

The veteran is entitled to restoration of the 50 percent 
evaluation for PTSD as of August 1, 1999.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.71a, 
Diagnostic Code (DC) 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In view of the fact that the Board is 
granting the benefit sought on appeal concerning this issue, 
any defect in complying with the duty to notify and the duty 
to assist is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2001).

When the veteran was released from service in May 1968, he 
was in receipt of several decorations and medals for service 
in Vietnam, including the Purple Heart Medal.

The RO, in a rating decision dated in July 1968, noted that 
the service records reflect that the veteran was treated for 
a missile fragment wound of the right eye in January 1968 and 
that this injury resulted in the enucleation of the eye.  
Service connection was established for the loss of the right 
eye.

In February 1982 the veteran was hospitalized at a VA 
facility for observation and evaluation.  He described 
nightmares, often dreaming of being in a fire fight, and 
episodes of anxiety, depression, and irritability.  He was 
rather quiet and withdrawn.  Psychological testing revealed a 
strong tendency to somatization and a tendency to exaggerate 
both pathology and antisocial behavior.  He showed evidence 
of dependent and avoidant behavior.  It was reported that 
although test data did not conclusively rule out a psychotic 
diagnosis, the most likely Axis I diagnosis based on all 
available data was chronic PTSD, and that a psychosis could 
have resulted from severe stress, possible substance abuse 
and ineffective defense mechanisms.  The conclusion was that 
the veteran suffered from moderately severe PTSD with marked 
to severe impairment of his social and industrial 
adaptability and that he expressed this condition more in 
terms of somatization than overt psychiatric symptoms.  He 
appeared to have withdrawn socially and limited his attempts 
to work as a means of handling anxiety related to his PTSD.  
Discharge diagnoses in March 1985 included the following:  
PTSD; Alcohol abuse; and Possible personality disorder with 
dependent and avoidant traits.

In April 1985, the RO originally granted the veteran service 
connection for PTSD and assigned him a 50 percent evaluation 
for PTSD, effective from June 12, 1984.  A 100 percent 
evaluation was assigned under 38 C.F.R. § 4.29 effective from 
February 11, 1985, to March 31, 1985.  The 50 percent 
evaluation was resumed effective April 1, 1985, and had been 
in effect continuously until the rating was reduced to 30 
percent as of August 1, 1999-a time period obviously in 
excess of five years.

VA examination for disability evaluation purposes in 
September 1992 resulted in the following diagnoses:  (1) 
Psychotic disorder not otherwise specified; and (2) Alcohol 
abuse.  By a rating dated in November 1992, the RO denied 
service connection for a psychotic disorder.

The veteran was hospitalized at a VA facility in April 1998 
for psychiatric symptoms.  The diagnoses were bipolar 
disorder and marijuana abuse.

VA examination for disability evaluation purposes in August 
1998 resulted in diagnoses of bipolar disorder, alcohol 
abuse, and rule out alcohol dependence.

The RO requested review in September 1998 of the record by a 
Board of Psychiatric Specialists to reconcile the veteran's 
diagnoses.  The review was completed in October 1998, and 
consists of a single physician's review of the record only, 
without examination of the veteran.  The review is certified 
as adequate by another physician.  Based on this, the RO 
proposed to reduce the evaluation assigned the veteran's PTSD 
to 30 percent, in a rating decision dated in December 1998.  
The veteran requested that the 50 percent evaluation be 
continued and, to that end, requested a personal hearing.  
The veteran was afforded a hearing before a local hearing 
officer sitting at the RO in February 1999.  At this time he 
submitted some of private medical records documenting a 
hospitalization in June 1998.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective dates.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulations.  
Under 38 C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 50 percent evaluation assigned the veteran's PTSD to 30 
percent, the RO reduced an evaluation that had been in effect 
for more than five years, since June 1984.  Therefore, with 
regard to that particular reduction, sections (a) and (b) are 
applicable.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical or 
mental condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a).  If doubt remains, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination _____ 
months from this date, § 3.344."  38 C.F.R. § 3.344(b).

In this case, the August 1998 examination report upon which 
the RO based its October 1998 reduction is full and complete.  
That notwithstanding, the August 1998 VA examination report 
and subsequent October 1998 review, when evaluated in 
conjunction with all of the other medical evidence of record 
pursuant to 38 C.F.R. § 3.344, reflects that sustained 
material improvement in the veteran's PTSD had not taken 
place.

The medical evidence of record discloses that, since 1985, 
when the veteran was hospitalized for observation and 
evaluation and was found to suffer from moderately severe 
PTSD, the veteran has continually been found to be impaired 
due to some type of psychiatric disability.  During the 
period of observation and evaluation in 1985, it was reported 
that the veteran's psychosis could have resulted from severe 
stress.  The clinical psychologist noted that the veteran 
reacted to stress with physical symptoms which at times 
border on the delusional, and that the veteran's PTSD was 
manifested more in terms of somatization than overt 
psychiatric symptoms.  These records identify the veteran's 
precipitating stressor as occurring during combat in Vietnam.  
A Social & Industrial Survey conducted in September 1984 
reflects that the veteran reported that while he was in a 
bunker with four friends an enemy mortar detonated.  He was 
the only survivor, but lost his right eye.  The examiner 
indicated that, while the veteran's distress had reduced over 
the years since the in-service events, he continued to 
experience acute symptoms of anxiety, depression, and social 
isolation.

Initially, the RO characterized this disability as PTSD and 
assigned the veteran a 50 percent evaluation for this 
disability.  However, from November 1992 to October 1998, 
during two subsequent VA examinations and a review, the 
veteran was not diagnosed with PTSD.  Rather, VA examiners 
diagnosed a psychotic disorder not otherwise specified, a 
bipolar disorder, and PTSD by history.  Yet, in the October 
1998 review, the physician noted the veteran's score on the 
Mississippi Scale for PTSD was 95.  Moreover, the physician 
stated, "It is possible that this patient is quite focused 
on somatic concerns" and observed him to have a high level 
of anxiety and worry.  VA and private hospital records 
reflect diagnoses including schizoaffective disorder, 
atypical psychosis, anxiety disorder, and bipolar disorder.

As noted above, the provisions of 38 C.F.R. § 3.344(a) 
require rating boards encountering a change of diagnosis to 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  Despite the fact that the veteran was not 
diagnosed with PTSD during VA examinations conducted from 
November 1992 to August 1998, and in the review conducted in 
October 1998, during that time frame the veteran continued to 
report symptomatology that was initially attributed to PTSD 
in 1984, 1985, and 1986, and no physician has clearly 
dissociated such symptomatology from the veteran's PTSD.  
Furthermore, the veteran continued to present for 
hospitalization and outpatient treatment for PTSD, giving, 
essentially, the same symptoms he reported in the 1984 S&I 
Survey, and 1985 and 1986 examination reports, including 
flashbacks, intrusive thoughts, nightmares, sleeplessness, 
anxiety, tension, and anger with somatic complaints.

The Board's review of the record finds that the veteran's 
mixed psychiatric diagnoses are nothing new.  Rather, the 
mixed diagnoses found currently are congruent with preceding 
findings.  Moreover, the Board notes that test results 
reported in October 1998 remain consistent with a finding of 
PTSD by history with clinical test results remaining in the 
range indicative of PTSD.  Finally, the physician's comments 
in 1998 are congruent with those noted by the examiner in 
1985, i.e., the observation that the veteran "is quite 
focused on somatic concerns" and that he exhibits a high 
level of anxiety and worry is similar to findings noted 
during this initial evaluation process, when he was found to 
have been subjected to great stress and anxiety, to react to 
stress with physical symptoms which at times border on the 
delusional, and to express his symptoms more in terms of 
somatization than overt psychiatric symptomatology.

Based on a thorough review of all the medical evidence of 
record, the Board finds that the record does not demonstrate 
that, at the time the RO reduced the 50 percent evaluation 
assigned the veteran's PTSD, there had been sustained 
material improvement in the PTSD.  Accordingly, the Board 
finds that the RO improperly reduced the 50 percent 
evaluation assigned the veteran's PTSD, effective August 1, 
1999.  The veteran's claim for restoration of the 50 percent 
evaluation, effective from August 1, 1999, is therefore 
granted.


ORDER

The reduction in the 50 percent evaluation assigned the 
veteran's PTSD not having been warranted, restoration of the 
50 percent evaluation is granted, effective from August 1, 
1999, subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

